Citation Nr: 9916415	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  93-24 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected bilateral frozen feet residuals, currently rated as 
30 percent disabling.

2.  Entitlement to an increased evaluation for service-
connected postoperative residuals of a gunshot wound of the 
left knee and proximal tibia, with arthritis, currently rated 
as 20 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
service-connected anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from February 1948 to 
August 1955.  He is a veteran of the Korean Conflict, and a 
recipient of the Purple Heart Medal for wounds received in 
combat.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1992 rating decision by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claims for increased 
evaluations for his service-connected bilateral residuals of 
frozen feet (currently rated as 30 percent disabling), 
gunshot wound residuals of the left knee and proximal tibia, 
with arthritis (currently rated as 20 percent disabling), and 
anxiety disorder (currently rated as noncompensably 
disabling).  The veteran's Notice of Disagreement was 
received in February 1993.  A Statement of The Case, 
addressing only the increased rating claims pertaining to the 
bilateral frozen foot residuals and the left knee gunshot 
wound residuals, was dispatched in April 1993.  The veteran's 
timely substantive appeal of these issues was received in May 
1993.  The increased rating issue for anxiety disorder was 
developed in the course of the appeal, even though the 
veteran was not furnished with a Statement of The Case 
addressing the matter.  In November 1995, the Board remanded 
the case for additional evidentiary and procedural 
development, including to develop the increased rating claim 
for the anxiety disorder.  In an October 1998 RO rating 
decision, an increased (compensable) rating for anxiety 
disorder was denied and, in November 1998, the veteran was 
provided with a Supplemental Statement of The Case which 
addressed the bilateral frozen foot issue, the left knee 
gunshot wound issue, and the anxiety disorder issue.  The 
Supplemental Statement of The Case also addressed the 
revisions in the rating schedule for evaluating psychiatric 
disorders which were adopted in November 1996.  Shortly 
afterwards, in November 1998, the RO received a VA 1-646 Form 
from the veteran's representative which contained supportive 
arguments addressing all of the aforementioned issues.  The 
November 1-646 Form has been accepted as the veteran's 
substantive appeal (in lieu of a VA 1-9 Form) of the RO's 
denial of an increased (compensable) rating for anxiety 
disorder.


FINDINGS OF FACT

1.  The veteran's service-connected bilateral frozen feet 
residuals are currently manifest by subjective complaints of 
pain, numbness, and cold sensitivity, and objective findings 
of mild and very distal peripheral polyneuropathy in his toes 
and feet, all of which are productive of mild disability.

2.  The veteran's service-connected postoperative residuals 
of a gunshot wound of the left knee and proximal tibia, with 
arthritis, are productive of no more than moderate 
impairment.

3.  The veteran does not currently have a diagnosis of 
anxiety disorder or any other psychiatric diagnosis, nor does 
he currently have any disabling psychiatric symptoms.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 30 
percent for service-connected bilateral frozen feet residuals 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.104, Diagnostic Code 7122 (pre-January 12, 
1998) and (1998).

2.  The criteria for an increased evaluation in excess of 20 
percent for service-connected postoperative residuals of a 
gunshot wound of the left knee and proximal tibia, with 
arthritis, have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5257, 5299-
5260, 5299-5261, 5299-5262 (1998).

3.  The criteria for an increased (compensable) evaluation 
for service-connected anxiety disorder have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9400 (pre-November 7, 1996); 
38 C.F.R. § 4.130, Diagnostic Code 9400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that on November 
28, 1950, while involved in combat action in Korea, the 
veteran sustained a penetrating missile wound through both 
lower extremities.  With regard to his left lower extremity 
(the limb currently at issue in this appeal), the records 
show that the veteran had been shot in his left tibia, with 
retention of the bullet in the left tibia.  The initial 
diagnosis was wound, missile, penetrating, both legs, which 
was changed in April 1951 to foreign body retained, left 
tibia.  The April 1951 medical report showing this change in 
diagnosis also shows that the veteran displayed good motion 
and strength in his left leg and was deemed fit for return to 
duty.

A December 1951 medical report show that the veteran's bullet 
wound had healed over well and that he retained good use of 
his left lower extremity, with no severe limitation of 
activity.  In January 1952, he underwent surgery for removal 
of the retained bullet from his left tibia.  X-rays of the 
wound show that the bullet lay in the marrow cavity of his 
upper left tibia, with the projectile's pointed end in the 
lateral cortex.  The report of the January 1952 surgery to 
remove the retained bullet shows that the procedure involved 
exposure of the anterolateral tibial periosteum via a 
semilunar incision.  A window, described as a lateral bone 
flap, was opened in the lateral tibia with an osteotome and 
thereafter the retained foreign body, described as a .30 
caliber bullet, was easily removed.  The window was replaced 
and the wound closed anatomically.  The records show that the 
veteran recovered from surgery uneventfully and was 
discharged from the military hospital for return to duty in 
early February 1952.  Residuals of missile removal surgery 
was a 4-inch linear scar over his left anterior leg.  The 
veteran continued to have complaints of left knee pain and 
instability for the remainder of his active service.

A service psychiatric consultation report, dated in February 
1952, shows that the veteran had developed a tremor and had 
episodes of talking in his sleep which was related by the 
examiner to his combat experiences.  The veteran was 
diagnosed with anxiety, though his treatment records indicate 
that his psychiatric symptoms had been improving over time, 
and that it was the examiner's recommendation that no therapy 
be administered.  On separation examination in June 1955, he 
was diagnosed with neurasthenia.

The service medical records also show that the veteran had 
been treated for a history of frostbite of both feet, 
incurred in November 1950 during service in Korea after he 
was exposed to the elements for 18 hours after he had been 
wounded in his lower extremities by gunfire.  He subsequently 
had bilateral frozen foot residuals from this incident.  On 
examination in January 1953, he complained of pain and 
swelling of both feet, made worse with standing and walking.  
The pain reportedly would abate but would never completely 
disappear.  He was observed to have edema of both feet with 
marginal discoloration of his feet and toes.  The service 
medical records show that these symptoms continued to plague 
the veteran for the remainder of his period of active duty.  
One report, dated in May 1955, shows that there were vascular 
changes noted on both feet, the soles of which were red, 
warm,  and macerated due to hyperhidrosis, and that he was 
diagnosed as having a type of erythromelalgia as a sequelae 
of frostbite which was not amenable to therapy.  The veteran 
had difficulty walking because of his frostbite residuals 
and, in June 1955, he was determined by a physical evaluation 
board to be unfit for military duty and honorably discharged 
from service in August 1955.

The report of a January 1956 VA examination shows that the 
veteran complained of bilateral foot pain when his feet got 
cold, and also of having occasional left knee weakness, loss 
of coordination, and instability which sometimes caused him 
to fall.  The history of his missile wound was that the 
bullet passed through both legs at the vicinity of the knees.  
Objective examination, with regard to his left lower 
extremity, revealed the presence of an entrance wound scar, 
measuring approximately 1/2 an inch in diameter and somewhat 
contracted, with the bullet path passing 4 inches through the 
anterior part of the left knee region, apparently below the 
left patella, to a scar of the wound of exit which measured 
approximately 1/2 an inch by 3/4 of an inch in diameter, located 
over the tibial tubercle on the left.  Also, on the lateral 
side of the left leg, there was scar which was linear and ran 
down his leg for 5 inches.  This scar was not contracted, 
depressed, adherent, or tender, and was associated with the 
surgery which removed the retained bullet.  Range of motion 
of both knees were to full flexion through hyperextension 
without apparent spasm, pain, or crepitus, and no evident 
lateral or anterior-posterior instability.  Musculature of 
the knees and calves were equal in circumference, though the 
left thigh measured 3 centimeters smaller than the right.  X-
rays of the left knee revealed very slight cortical and 
clavicular irregularity of the upper shaft of the tibia just 
below the condyles along the track of the bullet wound, with 
no evidence of bone abnormality other than these 
irregularities.  The relevant diagnoses were through and 
through gunshot wound scars, left knee region, with 
penetration of anterior group muscles; residuals of gunshot 
wound, left tibia, mild; and left quadriceps atrophy.

Examination of the veteran's feet in January 1956 show that 
both feet felt cool, clammy, and damp to the examiner, and 
were of equal temperature.  When they were placed in 
dependent position they assumed a color which was whiter than 
normal and then became a normal pink color.  There was no 
cyanosis, though there was maceration of the interdigital 
spaces.  The soles of both feet were slightly roughened and 
macerated.  The dorsalis pedis and posterior tibial arteries 
were palpable and of good quality, and the toenails displayed 
no trophic changes.  The diagnosis was bilateral residuals of 
frozen feet.

In a February 1956 VA decision, the veteran was granted 
service connection and a 30 percent evaluation for bilateral 
residuals of frozen feet, and service connection and a 10 
percent evaluation for residuals of a through and through 
gunshot wound of the left leg and knee, affecting Muscle 
Group XI, with an incision scar.  The 30 percent rating for 
bilateral residuals of frozen feet remained in effect from 
that time forward to the present day.  The 10 percent rating 
for gunshot wound residuals affecting the left lower 
extremity was increased to 20 percent in a March 1979 
decision, with the disability re-characterized as gunshot 
wound, left knee and proximal tibia, postoperative, with 
arthritis (formerly rated as Muscle Group XI.)  

In a January 1957 VA decision, the prior decision of February 
1956 was amended to include a grant of service connection and 
a noncompensable evaluation for a mild anxiety reaction.  The 
noncompensable evaluation has remained in effect for this 
disability ever since. 

In a written statement dated in September 1991, the veteran's 
private podiatrist, Buford M. Sanders, D.P.M., reported that 
on that date he had examined the veteran's feet and diagnosed 
him with bilateral metatarsalgia and bilateral 3rd interspace 
neuritis, for which he prescribed the veteran metatarsal 
lifts.

In a written statement dated in April 1992, the veteran's 
private physician, J.M. Hamilton, M.D., reported that in 
December 1985 he examined the veteran for complaints of a 
painful knee and, following X-rays study, found that the 
veteran had early arthritis.  The treated knee was not 
specified, right or left, in Dr. Hamilton's statement.  Dr. 
Hamilton reported that the veteran had been treated 
intermittently for his knee symptoms ever since.

The report of a February 1992 VA orthopedic examination shows 
that the veteran reported that he experienced left knee 
symptoms in the form of subjective complaints of soreness, 
occasional swelling after physical activity, and occasional 
episodes of left knee instability, in which the knee would 
give way.  Objective evaluation revealed a bullet entry wound 
scar at the level of the medial condyle of the left upper 
tibia.  The bullet had apparently passed downward across the 
anterior aspect of the leg and lodged in the mid-lateral area 
of the tibia.  In the mid-lateral portion of the tibia there 
was a surgical scar measuring approximately 3 to 4 inches 
long through which the bullet was removed.  Palpation of the 
knee and joint revealed no significant tenderness except 
anteriorly in the area of attachment of the patella tendon.  
Manipulation of the patella against the knee joint was not 
significantly painful.  Passive motion of the knee joint did 
not reveal any significant roughness.  The knee displayed 
average laxity but no instability.  There was slight loss of 
flexion, with flexion to 130 degrees, but there was full 
extension to the zero degree point.  The examiner stated that 
the left knee only displayed slight, positive physical 
findings.  Specific evaluation revealed no swelling or 
deformity of the left knee.  The diagnostic impression was 
gunshot wound of the left knee area with residual soreness 
and occasional swelling and post injury arthritis by history; 
the knee gave way at irregular intervals and prevented 
stressful activity.  X-rays of the left knee revealed mild 
degenerative changes of the left knee joint, and an 
impression of traumatic arthritis, left knee, with pain on 
stressful use.

The report of a February 1992 VA psychiatric evaluation shows 
that in the course of the psychiatric interview, the veteran 
reported that for the past 15 years his left knee would 
occasionally give way and cause him to fall.  Occasionally he 
would receive a cortisone injection into his left knee to 
alleviate his symptoms.  He acknowledged that he was 
diagnosed with a nervous condition on discharge from service, 
but reported that since leaving service he had never received 
any psychiatric treatment.  Mental status examination 
revealed no psychiatric symptoms and he was diagnosed with 
history of anxiety state, not found on present examination.

The report of a March 1992 vascular examination shows that 
the veteran had a history of bilateral frozen foot injury 
during military service.  His complaints on examination 
consisted of pain across the dorsum of both feet, a sensation 
of coldness and extreme sensitivity to cold weather.  
Objective findings revealed that the toes of both feet were 
cool to the touch.  The skin of both feet was intact and 
appeared to be of normal color, and there was no evidence of 
cyanosis on dependency and no evidence of any previous 
ulceration or destruction of the skin.  Dorsalis pedis and 
posterior tibial pulses were palpable, bilaterally, with cool 
skin temperature to touch, but not to a degree deemed by the 
examiner to be excessively cool.  No paresthesias were noted.  
There was some history of tenderness and pain over the dorsum 
of the feet.  No cardiac involvement was found.  The 
diagnosis was bilateral frozen feet.

The report of an April 1992 X-ray study of the veteran's left 
knee shows that there were mild degenerative changes observed 
on the medial aspect of his left knee joint, with the 
presence of metallic debris proximal to the tibial diaphysis.

In a May 1993 written statement, the veteran's private 
physician, John F. Walker, M.D., reported that he examined 
the veteran's left knee for complaints of soreness, 
occasional instability, and swelling.  At the time of the 
examination, the veteran denied using any medication to treat 
his knee symptoms.  Dr. Walker noted that on objective 
examination, the veteran walked with his left knee slightly 
flexed and expressed discomfort on walking.  When standing 
erect, the general alignment of his extremities was normal, 
with equal leg lengths, no atrophy, and no effusion of the 
knee.  The left knee was clinically stable and displayed 
range of motion from zero degrees extension to at least 125 - 
135 degrees of flexion with no meniscus clicks or joint line 
tenderness.  Standing X-rays of the left knee revealed some 
degenerative arthritis in the medial compartment.  A history 
of vein removal on this side explained the presence of 
surgical clips observed on X-ray.   Dr. Walker opined that 
the veteran had degenerative arthritis of his left knee which 
could account for his symptomatic complaints.

The transcript of a July 1993 RO hearing shows that the 
veteran expressed his dissatisfaction with the quality and 
adequacy of the VA compensation examinations afforded him in 
1992 with regard to his service-connected bilateral frozen 
foot residuals and residuals of a gunshot wound of the left 
knee and proximal tibia.  He reported that his feet hurt 
constantly, and that though his left knee was sore, his left 
knee would occasionally collapse without any warning 
symptoms, painful or otherwise, causing him to fall.  He 
reported that the frequency of episodes of left knee 
instability would be from once per week to once every two 
weeks.  There was also no increase in left knee pain 
following an episode of instability.  He reported a history 
of receiving cortisone injections in his left knee, but that 
the last time he received such treatment was in 1985.  He 
denied having any real trouble with climbing stairs, but 
indicated that this was because he used an escalator and 
tried to keep his use of stairs to a minimum.  However, he 
admitted that he had to be cautious when using stairs because 
of his unstable left knee.  He denied ever having worn a 
brace on his left knee or used a cane for his left knee, and 
stated that his physicians never recommended further surgery 
for his left knee since the operation in service to remove 
the bullet.  He stated that he did not feel left knee pain 
when straightening his leg when walking, but that he felt 
pain when lying down and straightening out his left leg.  He 
stated that he could bend his knee back a reasonable amount, 
but that he could not perform a squat or a deep knee bend.  

With regards to his bilateral frozen foot residuals, the 
veteran testified that his feet constantly felt cold, and 
that his feet were painful and sore in the area of his toes 
and also at the bottom of his toes.  He reported that the 
foot pain sometimes traveled from his feet up to the back of 
his knees after he had been standing on his feet for a length 
of time.  He stated that his feet were more symptomatic 
during cold weather than in warm, especially if they got wet.  
He believed that his foot and knee problems were worse at the 
time of the hearing, in July 1993, than when they were at the 
VA examinations in 1992.  He denied having numbness in his 
feet or flaking skin from his feet, and he stated that he did 
not notice any foot swelling.  

The report of a January 1996 VA psychiatric examination shows 
that the veteran denied having any psychiatric problems and 
on mental status evaluation he displayed no observable 
psychiatric symptoms and was evaluated by the examining 
psychiatrist with a Global Assessment of Functioning (GAF) 
score of 90 - 100, showing no apparent psychiatric problems.  
The diagnosis was anxiety reaction by history, with no 
anxiety disorder observed at the time of this examination.

The report of a January 1996 VA examination of the veteran's 
bones, with attention focused on his feet and left knee, 
shows that the examiner determined that the bullet which 
caused the gunshot wound of the left lower extremity entered 
the supracondylar region of the left knee in the area of the 
medial femoral condyle and traversed, exiting through the 
anterior aspect of the left leg.  The examiner concluded that 
the bullet did not cause any fracture of the underlying bone, 
nor did it traverse the left knee joint itself.  The examiner 
noted that there was a large postoperative scar in the 
anterior compartment of the left leg, anteriorly.  The 
veteran's relevant complaints were of left knee and leg pain 
and numbness in his feet.  He reported that he was unable to 
walk very far because his painful symptoms affected his 
endurance.  

On physical examination, the veteran was observed to walk in 
a slow, waddling gait, and was unable to fully extend his 
knees, bilaterally, so his gait demonstrated some flexed knee 
gait.  He was able to undress, get in and out of the 
examining chair, get on and off of the examining table, and 
walk from the waiting room to the examining room.  
Examination of both his knees revealed no effusion, swelling, 
localized tenderness, instability, or abnormal McMurray 
maneuver.  In mid-stance, he displayed normal genu valgum of 
both knees of 5 degrees.  He had 20 degrees of flexion 
contracture of his left knee, and flexion to 134 degrees in 
both active and passive ranges of motion.  Minimal crepitus 
of the left knee was noted.  On the left knee area was a 
missile entrance wound which measured 1 centimeter in the 
region of the medial condyle of the left femur, in the area 
of the vastus medialis tendon.  The examiner stated that the 
bullet traversed into the anterior compartment of the left 
leg, proximally, where the veteran had a postoperative 
debridement wound scar which measured 1 centimeter.  This 
portion of the wound involved the tibialis anterior muscle 
origin as well as the extensor digitorum longus.  The 
examiner reported that he could find no evidence of 
involvement of any major vascular structure or nerve 
structure.  The veteran had no edema or swelling in his legs, 
nor significant evidence of venous insufficiency or 
significant varicose veins.  X-rays of his left knee revealed 
no changes in his left knee compared with films from January 
1996, with findings of a remote gunshot wound with fine 
metallic debris, post-traumatic sclerotic density, 
degenerative changes of the left knee with medial joint space 
thinning, and surgical clips, distal left thigh and leg.  The 
relevant diagnoses were gunshot wounds of the right and left 
lower extremities and degenerative joint disease of the 
knees, bilaterally.  In his discussion, the examiner stated 
that it was his opinion that the veteran's diagnosis of 
degenerative joint disease of his knees was idiopathic or 
primary and was unrelated to his gunshot wounds.  The 
physician commented that the gunshot wounds themselves did 
not traverse the bones of the knee joints and that the 
veteran's history of treatment for the gunshot wounds did not 
suggest that there were any bone or joint injuries to the 
knee.  He found no evidence of nerve injury from the gunshot 
wounds nor any significant residual muscle injuries or 
evidence of muscle atrophy, hernia, or defects in the area of 
the gunshot wounds.  He concluded that from a clinical 
standpoint there was no way to detect any weakness or muscle 
atrophy.  The veteran's muscle testing results were, in the 
examiner's words, "perfectly normal." 

On examination of the veteran's feet, there was difficulty in 
determining dysesthesias because of the veteran's responses, 
but apparently he had nondermatomal dysesthesias in his feet.  
Normal dorsalis pedis pulses were observed, bilaterally, and 
the color of his feet was normal.  His feet were both warm to 
the touch and displayed a normal hair growth pattern on the 
feet and toes.  Slight, superficial varicose veins of his 
feet and ankle regions were observed, bilaterally.  Those 
varicose veins were very superficial and, in the examiner's 
opinion, incidental over the dorsum of his feet and ankles, 
bilaterally.  There was no significant deformity of his feet 
and toes.  His toenails appeared to be normal except for some 
yellow discoloration at the distal ends.  X-rays of both feet 
were clinically normal.  The diagnosis was history of frozen 
feet, bilaterally.  In his commentary, the examiner stated 
that, in his opinion, the residual effects of the frozen feet 
injuries were minimal.  On examination of the veteran's feet, 
the physician was unable to find any major abnormalities that 
suggested that the veteran had any significant residuals of 
frostbite in either foot.  The physician stated that while 
the veteran may have a mild and very distal peripheral 
polyneuropathy in his toes and feet, secondary to frostbite, 
this was only sensory in nature.

The report of a June 1996 VA general medical examination 
shows that the examiner acknowledged the veteran's history of 
bilateral frozen foot injuries and gunshot wounds of both 
lower extremities, and of a current diagnosis of 
arteriosclerotic heart disease with history of triple 
coronary bypass surgery.  The examiner noted that a February 
1979 VA hospital report diagnosed the veteran with frozen 
feet, bilaterally, with minimal late reaction, and gunshot 
wound of the right thigh, gunshot wound of the knee, 
osteoarthritis of the left knee secondary to gunshot wound, 
and chondromalacia of the left patella secondary to gunshot 
wound of the left knee.  The examiner stated that he had 
previously examined the veteran in January 1996 and found no 
change in his present symptomatology as compared with the 
findings from that date.  At the examination, the veteran 
complained of occasional left knee instability and swelling, 
cramps in his left calf between the knee and ankle, and 
constant cold feet with occasional foot numbness and a 
tingling sensation, left worse than right.  Objective 
examination of his lower extremities revealed no skin 
lesions.  There was an extensive scar over the left greater 
saphenous vein which was removed for the coronary artery 
bypass procedure.  The distal feet were cold to the touch, 
and the left femoral artery was palpable with a bruit.  The 
left dorsalis pedis and posterior tibial pulses were present 
though decreased, and the right dorsalis pedis and posterior 
tibial pulses were absent.  Sensory examination of the lower 
legs and feet revealed decreased vibratory and pinprick test 
results.  The diagnosis was residuals of frozen feet with 
chronic symptoms of pain and numbness, and peripheral 
arteriosclerosis manifested by decreased femoral pulsation, 
bruit over the left femoral artery, decreased dorsalis pedis 
and posterior tibial pulses, left foot, absent dorsalis pedis 
and posterior tibial pulses, right foot.  The physician 
commented that though the veteran's symptoms could, in part, 
be attributed to frostbite of his feet during service, his 
primary vascular problems at the time of the examination were 
more likely the result of generalized arteriosclerosis.

The report of a June 1996 VA neurologic examination shows 
that the veteran displayed normal though sluggish muscle 
movements, with good muscle strength and good range of motion 
on resistance testing of his arms and legs.  Examination of 
his feet revealed that they were warm to the touch, and that 
the physician was able to palpate the dorsal artery, though 
it was faint.  The physician commented that some patients had 
normally faint pulsations, so that this in itself was not a 
very strong pathological finding.  Sensory examination 
revealed some subjectively diminished sensory responses, but 
the physician stated that these findings could be the result 
of normal aging or the result of some arteriosclerosis or 
degenerative arthritis.  Otherwise, there were no definite 
neuropathological findings.  The relevant diagnoses were 
history of gunshot wound resulting in left knee resulting in 
left knee arthritis, history of frozen feet, and history of 
coronary artery disease with cardiac surgery.  In the 
physician's commentary, he stated that the veteran was not 
really neurologically impaired, and that he was more disabled 
by his cardiovascular disease and subsequent surgery than by 
his gunshot wound.

The veteran was scheduled for another series of medical 
examinations in April 1998, including a psychiatric 
examination, a peripheral vascular examination, a podiatry 
evaluation, a joint examination, and a muscle examination.  
The report of the psychiatric examination shows that at the 
interview the veteran walked stiffly, with difficulty, 
apparent pain, and a noticeable limp.  He denied having any 
depression, anxiety, or symptoms of post-traumatic stress 
disorder and regarded his orthopedic disabilities to be his 
primary problem.  The veteran denied any history of 
psychiatric treatment.  The reviewing psychologist reported 
that his interview of the veteran revealed no significant 
psychological problems or mental disorders.  The examiner 
concluded the veteran had no psychiatric diagnosis on Axis I 
or any personality disorder on Axis II.

Examination of the veteran's peripheral vascular system, 
including his feet, in April 1998, revealed that he had 
pulses present in his lower extremities, but that the 
dorsalis pedis and posterior tibial pulses were diminished on 
the right in comparison to the left.  There were no trophic 
changes or loss of hair.  There was a well-healed scar down 
the medial aspect of his left thigh and left leg which was 
the site of a harvested saphenous vein for his coronary 
artery bypass grafting.  The diagnoses were history of cold 
injury, both feet.  With regard to the etiology of the 
veteran's complaints of pain from his feet to his knee, the 
examiner stated that he did not detect any such pain.  The 
veteran had paresthesias of his leg, more on the left than 
the right, knee pain, and subjective complaints of soreness 
in both feet.  The knee pain was attributed to degenerative 
joint disease, the paresthesias may have been due to 
neuropathy, and the soreness of both feet was a subjective 
finding with no objective evidence to support the complaint.  
The pain and soreness, according to the examiner, could have 
been attributed to the prior cold injury, but the examiner 
found the veteran's functional impairment to have been 
related predominantly to his left knee pain.  

The report of the VA examination of the veteran's feet in 
April 1998 shows that he complained of constant soreness and 
numbness of both feet, which he treated with occasional soaks 
in warm water.  He reported that he had a callus on his left 
foot.  He denied wearing any special stockings, special 
shoes, or arch supports, and reported that he did not do any 
special exercises or receive any special treatment (including 
surgery) for his feet.  He stated that the loss of function 
due to his feet was essentially nothing, but when he was 
working he would sometimes experience more pain when he did 
excessive walking.  However, he was now retired and so these 
problems from walking did not bother him very much.  Physical 
examination revealed both feet to be essentially within 
normal limits for the veteran's age.  Pulsations were present 
in the dorsalis pedis and the posterior tibial arteries, 
bilaterally, but less on the right than on the left.  No 
trophic changes were observed, nor loss of hair or dystrophy 
of the toenails.  The color of his feet on elevation and 
dependency was normal.  He walked satisfactorily and was able 
to stand on his toes and heels.  He had a small, non-tender 
callus on his left heel area.  Neurologic examination 
revealed probably diminished vibratory and sharp sensation in 
the distal two-thirds of the left leg, ankle, and foot.  
There may have been a questionable decrease in vibratory 
sensation in the distal portion of his right lower extremity.  
The diagnosis was history of cold injury to both feet with 
history of pain and paresthesias of the feet.  X-rays of both 
feet revealed mild degenerative joint disease of the toes and 
a possible old injury off the right second metatarsal head.

On examination of the veteran's left knee joint in April 
1998, the veteran complained of left knee pain and 
instability, though he denied having knee joint locking or 
popping.  He had difficulty rising, but once up and after 
moving around he felt subjectively somewhat better.  
Limitation or loss of function was that he was unable to run 
or jog, but the examiner stated that the veteran probably 
would not do such activities anyway at his present age (68 
years old at the time of the examination).  There was no 
arthrocentesis, swelling of the left knee, or history of left 
knee surgery.  On physical evaluation, the veteran displayed 
a slight, waddling gait but no definite limp.  There was no 
synovial inflammation or swelling of his knees.  There was, 
as characterized by the examiner, "exceedingly minimal" 
crepitation of the left knee, medial to the patellar 
ligament.  There did not appear to be any tenderness of the 
tibial plateaus or of the femoral condyles.  Muscle strength 
was deemed to have been essentially normal for the veteran's 
age.  Range of motion study shows that he could flex his left 
knee to 128 degrees and extend to -10 degrees.  X-rays 
revealed mild arthritic changes of the left knee with an old, 
healed gunshot wound of the tibial neck.  The diagnosis was 
degenerative joint disease of the left knee.  

VA examination of the muscles of the veteran's lower left 
extremity revealed a 1 by 1.5-centimeter slightly depressed 
missile entry wound scar on the left thigh.  On the lateral 
surface of the left upper leg was an 11-centimeter linear 
scar which the veteran stated had been the result of surgery 
to remove the bullet.  These scars were non-tender.  No 
tissue loss was evident, and the examiner stated that it was 
unknown to him whether any muscle or bone was penetrated as 
there was no indication of any such penetration on 
examination.  There was also no evidence of tendon damage.  
The veteran's muscle strength was normal in the thigh and 
calf muscles, bilaterally.  He was observed to walk in a 
waddling gait, but his gait was considered to be adequate.  
The diagnosis was gunshot wound, distal left thigh, with 
bullet removal from the left leg, and residual neuropathy of 
the distal left leg and foot.

II.  Analyses

To the extent that the veteran contends that his service-
connected bilateral residuals of frozen feet, gunshot wound 
residuals of the left knee and proximal tibia with arthritis, 
and anxiety disorder, are productive of greater levels of 
impairment than that which is contemplated by the respective 
30 percent, 20 percent, and noncompensable evaluations 
currently assigned to them, his claims for increased ratings 
for each of the aforementioned disabilities are well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991), in 
that they are not inherently implausible.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 631 (1992).  Relevant evidence 
has been properly developed with respect to each of these 
claims, and no further assistance is required to comply with 
VA's duty to assist.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(1998).

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability.  38 C.F.R. §§ 4.40, 4.45 (1998); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss of a part of 
the musculoskeletal system, due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion, may provide a basis for the 
assignment of a disability rating.  Weakness of an affected 
part is as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously disabled.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or deformity, adhesions, defective innervation, or 
other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40 (1998).  
Further, when rating disabilities of the joints, inquiry will 
be directed to weakened movement, excess fatigability, in-
coordination, and pain on movement.  38 C.F.R. § 4.45 (1998).  

(a.)  Frozen Feet

Prior to January 12, 1998, the cardiovascular system rating 
schedule for evaluating residuals of frozen foot injury 
(immersion foot), where there was bilateral injury, provided 
that where such injury residuals were manifest by mild 
symptoms such as chilblains, a 10 percent evaluation was 
warranted.  Where the facts demonstrated that there was 
persistent, moderate swelling, tenderness, and redness, a 30 
percent evaluation was warranted.  A 50 percent evaluation 
was warranted where there was loss of toes or parts of the 
foot, with persistent, severe symptoms.  This was the highest 
rating under the applicable criteria in effect at that time.  

The VA Schedule for Rating Disabilities was revised with 
respect to the cardiovascular system, and the new regulations 
became effective on January 12, 1998.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Furthermore, if the claim for an increased rating is 
denied, a supplemental statement of the case, addressing the 
new rating criteria is required. 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 19.29, 19.31 (1998).  A review of the October 1998 
RO decision and supplemental statement of the case shows that 
the RO had adjudicated the veteran's claim for an increased 
evaluation for bilateral frozen foot residuals under the new 
and old rating criteria.  The new, post-January 12, 1998 
rating schedule provides for a 10 percent evaluation for a 
foot that was affected by cold injury and manifest by pain, 
numbness, cold sensitivity, or arthralgia.  A 20 percent 
evaluation is warranted where there is pain, numbness, cold 
sensitivity, or arthralgia plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts.  A 30 percent evaluation is warranted where 
the evidence demonstrates pain, numbness, cold sensitivity, 
or arthralgia plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts.  A 30 percent rating is the highest rating 
under the new criteria.  

The Board notes that the new regulations, inter alia, provide 
for separate ratings for each limb affected by residuals of 
cold exposure.  Therefore, it is possible that the veteran 
may be awarded separate ratings for each foot under 
Diagnostic Code 7122 (post-January 12, 1998).

A review of the medical evidence shows that the veteran's 
bilateral residuals of frozen foot injury are currently 
manifest by subjective complaints of pain, numbness, and cold 
sensitivity, and objective findings showing only mild and 
very distal peripheral polyneuropathy in his toes and feet.  
The mild degenerative joint disease of the toes and a 
possible old injury off the right second metatarsal head, 
shown on X-ray in 1998, was not present as late as 1996 (X-
rays in 1996 show normal feet), and the degenerative changes 
were not shown to have been attributable to the veteran's 
frozen foot injury.  The medical examination reports 
associated with the record show that at the present time the 
skin of both feet was intact and of normal color, with no 
cyanosis on dependency, no evidence of any previous 
ulceration or destruction of the skin, no trophic changes, no 
abnormal hair growth pattern on the feet and toes, and no 
significant deformity of the feet and toes.  The veteran's 
toenails were normal, his dorsalis pedis and posterior tibial 
pulses were palpable, bilaterally, though reduced.  Some 
records show that he had nondermatomal dysesthesias in his 
feet and bilateral metatarsalgia, but indicate that there was 
only mild and very distal peripheral polyneuropathy in his 
toes and feet.  Slight, superficial varicose veins of his 
feet which were noted on examination were regarded as 
incidental over the dorsum of his feet and ankles, 
bilaterally, and not the result of cold injury.  The residual 
effects of the frozen feet injuries were assessed as minimal 
on examination in 1996, as there were no major abnormalities 
that suggested that he had any significant residuals of 
frostbite in either foot.  Further, the report of a 1996 VA 
neurologic examination shows some subjectively diminished 
sensory responses, but the examining physician stated that 
these findings could be the result of normal aging or the 
result of some arteriosclerosis or degenerative arthritis.  
Otherwise, there were no definite neuropathological findings 
and the examiner was of the opinion that the veteran was not 
really neurologically impaired.  

The veteran's complaints of pain from his feet to his knee, 
as reported at his 1993 RO hearing, were not detected on 
examination of his peripheral vascular system in April 1998.  
He denied needing to wear any special stockings, special 
shoes, or arch supports, and reported that he did not need to 
perform any special exercises or receive any special 
treatment (including surgery) for his feet.  He stated that 
the loss of function due to his feet was essentially nothing, 
but when he was working he would sometimes experience more 
pain when he did excessive walking.  Physical examination 
revealed both feet to be essentially within normal limits for 
the veteran's age.  He walked satisfactorily and was able to 
stand on his toes and heels.  The diagnosis was history of 
cold injury to both feet with history of pain and 
paresthesias of the feet.  X-rays of both feet in 1998 
revealed mild degenerative joint disease of the toes and a 
possible old injury off the right second metatarsal head.

Applying the old, pre-January 12, 1998 criteria of 
38 C.F.R. § 4.104, Diagnostic Code 7122, there does not 
appear to be the constellation of symptomatology that would 
warrant any more than a 10 percent evaluation for bilateral 
frozen foot residuals, as the evidence indicates that the 
aforementioned symptoms are only mildly disabling as 
characterized by the VA examiners, and the April 1998 VA 
examination report shows that the veteran's complaint of 
soreness in both feet was a subjective finding with no 
objective evidence to support the complaint.  The evidence 
does not demonstrate that the veteran's bilateral frozen foot 
residuals were productive of moderate impairment, such that a 
30 percent evaluation could be granted.  However, as the 
current 30 percent rating has been in continuous effect since 
1955, it may not be reduced.  See 38 C.F.R. § 3.951(b) 
(1998).

Application of the new, post-January 12, 1998 rating schedule 
for evaluation of frozen foot residuals to the above-
described facts would permit no more than a 10 percent 
evaluation for each foot, as the current disability is 
manifest by subjective complaints of pain, numbness, cold 
sensitivity, and arthralgia (the numbness shown as decreased 
vibratory and pinprick test results and mild and very distal 
peripheral polyneuropathy in his toes and feet.)  A 20 
percent rating for each foot is not warranted, as the 
evidence does not show that in addition to his subjective 
complaints, he also has tissue loss, nail abnormalities, 
color changes, locally impaired sensation, or hyperhidrosis.  
The veteran's degenerative joint disease shown on X-ray in 
1998, has not been associated with his frozen foot residuals.  
Thus, employing the provisions of 38 C.F.R. § 4.25 for 
combined ratings, a 10 percent rating for the left foot 
combined with a 10 percent rating for the right foot produces 
a combined rating of 20 percent for the bilateral foot 
disability, residual of cold injury.  Application of the new 
rating schedule confers a higher rating than the older 
schedule, which only permits a 10 percent evaluation for mild 
symptoms.  However, as neither schedule will permit a higher 
evaluation than the current, protected 30 percent rating, the 
claim for an increased evaluation in excess of 30 percent for 
bilateral frozen foot residuals is denied.  Because the 
evidence in this case is not approximately balanced with 
regard to this issue, the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 4.3 (1998); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


(b.)  Left Knee Gunshot Wound

In evaluating the veteran's request for an increased rating 
for a service-connected musculoskeletal disability, the 
Board considers the medical evidence of record.  The medical 
findings are then compared to the criteria set forth in the 
VA's Schedule for Rating Disabilities.  An evaluation of the 
level of disability present must include consideration of 
the functional impairment of the veteran's ability to engage 
in ordinary activities, including employment, and the effect 
of pain, incoordination, weakness, or fatigability on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1998); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Furthermore, the Court has held that the VA must consider the 
applicability of regulations relating to pain.  Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  The "functional loss 
due to pain is to be rated at the same level as the functional 
loss when flexion is impeded."  Schafrath at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that diagnostic codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. §§  
4.40 and 4.45 (regulations pertaining to functional loss of 
the joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be noted.  However, in Johnson v. 
Brown, 9 Vet. App. 7 (1996), the Court noted that, since 
Diagnostic Code 5257 (impairment of the knee due to 
subluxation or instability) was not predicated on loss of 
range of motion, 38 C.F.R. §§  4.40 and 4.45 do not apply.  

Based on these decisions, in a July 1997 opinion, the General 
Counsel concluded that a claimant who had arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, and that evaluation of knee 
dysfunction under both these codes would not amount to 
pyramiding under 38 C.F.R. § 4.14 (1998).  However, it was 
noted that a separate rating must be based on additional 
disability.  Where a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also exhibit 
limitation of motion under Diagnostic Codes 5260 or 5261 in 
order to obtain the separate rating for arthritis.  If the 
veteran did not at least meet the criteria for a zero percent 
rating under either of these codes, there was no additional 
disability for which a rating may be assigned.  VAOPGCPREC 
23-97, July 1, 1997.  

Examination findings from April 1998 show that the veteran's 
service-connected gunshot wound residuals of his left knee 
and proximal tibia with arthritis were manifest by subjective 
complaints of left knee pain, pain on use, and left knee 
joint instability which, according to his 1993 hearing 
testimony, occurred from once per week to once every two 
weeks.  Objective findings show the presence of a well-
healed, non-tender 1 by 1.5-centimeter, slightly depressed 
missile entry wound scar on the left thigh, and a well-
healed, non-tender 11-centimeter linear scar on the lateral 
surface of the left upper leg, secondary to surgery to remove 
the bullet, with degenerative joint disease with mild 
arthritic changes of the left knee on X-ray examination, 
exceedingly minimal crepitation of the left knee, limitation 
of flexion to 128 degrees, and residual neuropathy of the 
distal left leg.  Limitation or loss of function was that he 
was unable to run or jog, but the examiner stated that the 
veteran probably would not do such activities anyway at his 
present age (the veteran was 68 years old at the time of the 
examination).  The veteran denied having any knee joint 
locking or popping, and clinical evaluation revealed no 
arthrocentesis, no swelling of the left knee, no synovial 
inflammation or swelling of the knee, no tenderness of the 
tibial plateaus or the femoral condyles, and no evident 
tissue loss or tendon damage.  On physical evaluation, the 
veteran displayed a slight, waddling gait but no definite 
limp, and his gait was considered to be adequate.  His muscle 
strength was normal in the thigh and calf muscles, 
bilaterally. 

The reports of the VA examinations conducted in 1992 to 1998 
do not demonstrate that the veteran currently has any muscle 
or tendon damage or nerve impairment of his left lower 
extremity as a result of his gunshot wound, and therefore 
consideration of the rating schedules for evaluating muscle 
injuries or neurological disability is not required.  The 
Diagnostic Codes for rating knee impairment due to ankylosis 
(Diagnostic Codes 5256), knee impairment due to surgically 
removed or dislocated semilunar cartilage with joint locking 
and effusion (Diagnostic Codes 5258 and 5259), and knee 
impairment due to genu recurvatum (Diagnostic Code 5263) are 
not applicable in the present case because the objective 
medical evidence does not demonstrate that the veteran 
currently has manifestations of the specific disabling 
conditions contemplated in the aforementioned codes.

The applicable rating schedules for evaluating the service-
connected gunshot wound residuals are in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257 (for impairment of the knee due to 
recurrent subluxation or lateral instability), 5260 (for 
limitation of flexion), 5261 (for limitation of extension), 
and 5262 (for knee disability due to impairment of the tibia 
and fibula due to nonunion or malunion). 

The veteran's gunshot wound residuals of his left knee and 
proximal tibia, with arthritis, may be rated on the basis of 
limitation of motion under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 and 5261 (1998), which recognizes impairment of 
the knee's ability to flex and extend.  For him to receive a 
noncompensable evaluation for impaired flexion, the evidence 
must show flexion limited to 60 degrees.  To receive a 10 
percent evaluation for impaired flexion, the evidence must 
show flexion limited to 45 degrees.  To receive a 20 percent 
evaluation for impaired flexion, the evidence must show 
flexion limited to 30 degrees.  To receive a 30 percent 
evaluation for impaired flexion, the evidence must show 
flexion limited to 15 degrees.  The schedule does not provide 
for a rating higher than 30 percent for limitation of motion 
on flexion.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

For the veteran to receive a noncompensable evaluation for 
impaired extension, the evidence must show extension limited 
to 5 degrees.  To receive a 10 percent evaluation for 
impaired extension, the evidence must show extension limited 
to 10 degrees.  To receive a 20 percent evaluation for 
impaired extension, the evidence must show extension limited 
to 15 degrees.  To receive a 30 percent evaluation for 
impaired extension, the evidence must show extension limited 
to 20 degrees.  For a 40 percent evaluation, the evidence 
must show extension limited to 30 degrees.  For a 50 percent 
evaluation, the evidence must show extension limited to 45 
degrees.  This schedule does not provide for a higher rating 
than 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The objective medical evidence shows that the veteran does 
not have the requisite limitation of motion on either flexion 
or extension to receive even a compensable evaluation under 
either Diagnostic Code 5260 or 5261.  The evidence shows that 
the veteran has full extension or hyperextension of his left 
knee, and limitation of flexion to 128 degrees.  In his 
discussion, the examiner did not characterize the veteran's 
functional loss in terms of limitation of motion, but rather 
as loss of the ability to run and jog which, according to the 
examiner, was already a lost or diminished ability due to the 
veteran's advanced age.  Though the veteran's limitation of 
motion is noncompensable, he has service-connected 
degenerative arthritis established by X-ray findings.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998) provides that 
arthritis be rated under the appropriate schedule for 
limitation of motion of the affected joint or joints, but 
where the limitation of motion of the specific joint or 
joints involved is noncompensable, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the present factual 
situation, however, because the veteran is already in receipt 
of compensable ratings due to knee impairment other than 
impairment due to limitation of motion, and because he does 
not meet the limitation of motion requirements for even a 
noncompensable rating under Diagnostic Code 5260 and 5261, 
the provisions of Diagnostic Code 5003 are not for 
application in this case.  (See VAOPGCPREC 23-97, July 1, 
1997.)  Therefore, an increased evaluation in excess of 20 
percent for service-connected gunshot wound residuals of the 
left knee and proximal tibia with arthritis cannot be 
predicated on the rating schedule for limitation of motion of 
the knee.

The veteran's service-connected gunshot wound residuals of 
the left knee and proximal tibia with arthritis is currently 
rated as 20 percent disabled due to moderate knee disability 
due to impairment of the tibia and fibula under the criteria 
contained in 38 C.F.R. § 4.71a, Diagnostic Code 5262 (1998).  
This code provides that a 30 percent evaluation is warranted 
where there is evidence of marked knee (or ankle) disability, 
and a 40 percent evaluation is warranted for nonunion of the 
tibia and fibula, with loose motion, requiring a brace.  This 
schedule does not provide for a higher rating than 40 
percent. 

Impairment of the left knee due to recurrent subluxation or 
lateral instability warrants a 10 percent evaluation where 
there is evidence of slight disability, a 20 percent 
evaluation where there is evidence of moderate disability, 
and a 30 percent evaluation where there is evidence of severe 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998).  
This schedule does not provide for a higher rating than 30 
percent. 

The most recent report of the veteran's medical condition 
with regard to his left knee and tibia, dated in April 1998, 
shows no evidence of swelling or effusion of the knee joint, 
nor evidence of laxity, or locking.  The veteran's oral 
testimony of recurrent episodes of knee joint instability, 
occurring at a frequency from once per week to once every two 
weeks, will be deemed credible evidence of the aforementioned 
symptoms.  The medical evidence shows that the veteran was 
visibly in pain when he used his left knee, and that there 
was very mild crepitation present.  These findings indicate a 
moderate level of impairment of the left knee due to 
instability, as contemplated by a 20 percent rating under 
either Diagnostic Code 5257 or Diagnostic Code 5262.  

However, severe knee impairment as contemplated by Diagnostic 
Code 5257, or marked knee disability as contemplated by 
Diagnostic Code 5262, that would warrant a 30 percent 
evaluation under either code, is not demonstrated by the 
evidence.  Clinical evaluation of the veteran's left knee 
revealed no arthrocentesis, no swelling of the left knee, no 
synovial inflammation or swelling of the knee, no tenderness 
of the tibial plateaus or the femoral condyles, and no 
evident tissue loss or tendon damage.  A 20 percent 
evaluation under either Diagnostic Code 5257, or Diagnostic 
Code 5262, adequately reflects the present state of the 
veteran's impairment due to gunshot wound residuals of the 
left knee and proximal tibia with arthritis, based on the 
current medical evidence.  The preponderance of the evidence 
is against his claim for an increased rating in excess of 20 
percent.  Because the evidence in this case is not 
approximately balanced, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 4.3 (1998); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


(c.)  Psychiatric Disorder

In the current appeal, the veteran's service-connected 
anxiety disorder has been evaluated by the RO following 
consideration of the old and new schedular criteria for 
rating psychoneurotic disorders.  This criteria changed in 
November 1996.  Prior to that, it was set out at 38 C.F.R. 
§ 4.132, diagnostic code 9400.  The current criteria is at 
38 C.F.R. § 4.130, Diagnostic Code 9400 (1998).  In view of 
the change in criteria, the Board must also consider the 
applicability of the provisions of both the old and the new 
ratings schedule for evaluating anxiety disorder and rate 
this psychiatric disability using the version of the 
regulations which are most favorable to the veteran's claim 
for a rating increase, whether they be from the old ratings 
schedule or from the newly promulgated one.  See Karnas v. 
Derwinski, 1 Vet. App 308 (1991).

The veteran's service-connected anxiety disorder is currently 
rated as noncompensably disabling.  Prior to the revisions of 
November 7, 1996, the regulations for rating anxiety disorder 
provided that a noncompensable evaluation is warranted when 
there are neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not cause 
impairment of working ability.  A 10 percent evaluation 
requires less than the criteria for a 30 percent rating, with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  The schedule allows 
for a 30 percent rating where there is definite impairment in 
the ability to establish or maintain effective relationships 
with people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  (See 38 C.F.R. § 4.132, Diagnostic Codes 9405, 
9411 (pre-November 7, 1996)).  In this regard, in the case of 
Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991). 

In a precedent opinion, the General Counsel of VA concluded 
that "definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  O.G.C. Prec. 9-93 
(Nov. 9, 1993).  The Board is bound by this interpretation of 
the term "definite."  38 U.S.C.A. § 7104(c).)  

Applying the aforementioned pre-November 7, 1996 criteria to 
the facts of the case, the evidence shows that on each 
psychiatric evaluation conducted from 1992 to 1998, the 
veteran consistently displayed no symptoms to support a 
diagnosis of a current, active psychiatric disorder on Axis 
I.  The evidence is therefore sufficiently demonstrative of 
no more than a noncompensable evaluation as contemplated by 
the criteria under the old code.  An award of an increased 
evaluation, to 10 percent, under this older rating criteria 
is not warranted by the evidence.  As previously discussed, 
the veteran has no current psychiatric disorder or 
impairment.

As of November 7, 1996, the revised ratings criteria for 
evaluating the veteran's anxiety disorder went into effect.  
The revised schedule provides that a noncompensable 
evaluation is warranted where there is evidence of a mental 
condition which has been formally diagnosed, but manifest by 
symptoms which are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  

A 10 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130, Diagnostic Codes 9434, 9411 
(1998).

Applying the new, revised, post-November 7, 1996 rating 
criteria to the veteran's service-connected anxiety disorder, 
the evidence shows that the current award of a noncompensable 
rating is appropriate.  The veteran has a diagnosis of 
anxiety disorder only by history, with no current findings on 
three psychiatric evaluations, conducted from 1992 to 1998, 
indicative of any active, chronic, psychiatric pathology.  
Under the new ratings schedule, the evidence shows that the 
veteran's anxiety disorder has not met the level of socio-
industrial impairment which would warrant the award of an 
increased evaluation to 10 percent. 

Application of either the old or new psychiatric rating 
criteria to evaluate the veteran's service-connected anxiety 
disorder does not confer any greater benefit over the other; 
a noncompensable evaluation, and no higher, is supported by 
the evidence as contemplated under the old and new rating 
criteria.  Thus, the veteran's claim of entitlement to a 
compensable evaluation for anxiety disorder is denied.  
Because the evidence in this case is not approximately 
balanced in this regard, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 4.3 (1998); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation in excess of 30 percent for service-
connected residuals of bilateral frozen feet, is denied.

An increased evaluation in excess of 20 percent for service-
connected postoperative residuals of a gunshot wound of the 
left knee and proximal tibia, with arthritis, is denied.

An increased (compensable) evaluation for service-connected 
anxiety disorder is denied.



		
	M. E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 

